Citation Nr: 1647144	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for limitation of flexion, left knee, currently rated 10 percent disabling.

2.  Entitlement to a compensable rating for limitation of extension, left knee.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2012 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for left knee, musculoligamentous strain, with limitation of flexion, and assigned a noncompensable rating to left knee, musculoligamentous strain, with limitation of extension.  These matters were remanded in November 2014 and October 2015.

In an April 2015 rating decision, the RO denied entitlement to service connection for a left shoulder disability.  A notice of disagreement was filed in October 2015, a statement of the case was issued in January 2016, and a substantive appeal was received in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Left shoulder

With regard to the service connection claim, the Veteran has not been provided with notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2015).  Proper notice must be issued to the Veteran which notifies him of the evidence and information necessary to support his service connection claim, to include what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and what information and evidence is necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Along with ensuring proper VCAA notice pertaining to his claim, VA is also instructed to provide proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Left knee

The Veteran was afforded a VA examination in January 2016.  The examination report reflects flexion to 100 degrees and extension within normal limits with flexion to 95 degrees following repetitive motion.  The Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  The VA examination report includes only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

On remand, associate with VBMS or Virtual VA updated VA treatment records for the period from April 21, 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Associate with the VBMS folder or Virtual VA updated VA treatment records for the period from April 21, 2016.  

2. Issue appropriate notice on the issue of entitlement to service connection for a left shoulder disability.

3.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the severity of his left knee disability.  It is imperative that the electronic folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

With regard to the left knee, range of motion testing should be accomplished.  The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

3.  After completion of the above, review the expanded record and readjudicate the left knee increased rating issues.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




